Ffl§b

UNITED STATES DISTRICT COURT FEB 2 5 2014
FOR THE DISTRICT OF CGLUMBIA C|erk, U.S. District & Bankruptcy
Courts for the District of Columbia

Leroy P. Dade, Jr., )
)

Plaintiff, )

)

v. ) civil A@ri<>n NO. /*}¢ - 3

)

United States Parole Commission el al., )
)

Defendants. )

)

l\/IEMORANDUl\/I OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. The application will be granted and the
complaint will be dismissed See 28 U.S.C. § 1915(e)(2)(B)(ii) (requiring dismissal ofa case
upon a determination that the complaint fails to state a claim upon which relief may be granted).

Plaintiff is a District of Columbia resident He seeks $500,000 in damages for his alleged
illegal detention by the named defendants, the United States Parole Commission and the Federal
Bureau of Prisons. See Compl. at l, 3. Plaintiff alleges that these entities detained him beyond
the expiration date of his prison sentence, June 20, 2013, in violation of the Fourth, Fifth, Eighth
and Fourteenth Amendments to the Constitution. Ia'. at 1.

Plaintiff invokes 42 U.S.C. § 1983, but this statute, by its terms, creates a cause of action
against state and District of Columbia actors who are alleged to have violated one’s
constitutional rights, not the federal entities sued here. See, e.g., Seltles v. U.S. Parole Com'n,
429 F.3d 1()98, 1105 (D.C. Cir. 2005) ("We find no clear statement that would make the

Commission itself subject to liability under § 1983.").
l

Under the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§ l346(b), 2671-80, the United
States has consented to be sued for monetary damages "under circumstances where the United
States, if a private person, would be liable to the claimant in accordance with the law of the place
where the act or omission occurred." 28 U.S.C. § 1346(b)(l). Such consent does not encompass
the alleged conduct forming the basis of this action. See, e. g., Hornbeck Ofjfshore Transp., LLC
v. US., 569 F.3d 506, 510 (D.C. Cir. 2009) (agreeing with other circuit courts "that ‘it is
virtually axiomatic that the FTCA does not apply where the claim[] . . . arises out of the failure
of the United States to carry out a federal statutory duty in the conduct of its own affairs’ ")
(quoting SeaAir Shuttle Corp. v. United States, 112 F.3d 532, 536 (lst Cir. l997)) (alterations
and other citations omitted). Furtherrnore, Congress has not waived the sovereign’s immunity
from suits based on constitutional torts. FDIC v. Meyer, 510 U.S. 471, 476-78 (l994).

To the extent plaintiff is seeking also "to enjoin and declare unconstitutional
deprivations," Compl. at l, his apparent release from custody renders his claim for injunctive
relief moot and "the availability of [declaratory] relief presupposes the existence of a judicially
remediable right." Ali v. Rumsfeld, 649 F.3d 762, 778 (D.C. Cir. 2011) (citations and internal
quotation marks omitted) (alteration in original). Hence, this case will be dismissed A separate

Order accompanies this Memorandum Opinion.

 /i/ ltd /‘ '/\K//(
February i j , 2014 United*Sfates‘ljis'rrict slddgd  \`